Case 1:18-cv-00493-DKW-RT Document 60 Filed 10/21/19 Page‘1 of 4

Of Counsel:

DAMON KEY LEONG KUPCHAK HASTERT
Attorneys at Law

A Law Corporation

ROBERT H. THOMAS 4610-0
rht@hawaiilawyer.com

1003 Bishop Street, Suite 1600
Honolulu, Hawaii 96813
www.hawaiilawyer.com
Telephone: (808) 531-8031
Facsimile: (808) 533-2242

BRIAN K. KELSEY (Pro Hac Vice)
bkelsey@libertyjusticecenter.org
JEFFREY M. SCHWAB (Pro Hac Vice)
jschwab@libertyjusticecenter.org
REILLY STEPHENS (Pro Hac Vice)
rstephens@libertyjusticecenter.org
Liberty Justice Center

190 South LaSalle Street, Suite 1500
Chicago, Illinois 60603

Telephone: (312) 263-7668
Facsimile: (312) 263-7702

Attorneys for Plaintiff
PATRICIA GROSSMAN

PagelD #: 366

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF HAWAII

PATRICIA GROSSMAN,
Plaintiff,

vs.

HAWAII GOVERNMENT EMPLOYEES
ASSOCIATION / AFSCME LOCAL 152;

469704

1

 

Civil No. 18-00493-DK W-RT

PLAINTIFF’S MOTION FOR
PARTIAL SUMMARY JUDGMENT;
MEMORANDUM IN SUPPORT OF
MOTION
Case 1:18-cv-00493-DKW-RT Document 60 Filed 10/21/19 Page2of4 PagelD #: 367

DAVID LASSNER, IN HIS OFFICIAL ‘| Date: Tuesday, January 21, 2020
CAPACITY AS PRESIDENT OF THE Time: 9:30 A.M.

UNIVERSITY OF HAWAII; AND CLARE | Judge: Derrick K. Watson

E, CONNORS, IN HER OFFICIAL
CAPACITY AS ATTORNEY GENERAL
OF HAWAII,

Defendants.

 

 

PLAINTIFF’S MOTION FOR PARTIAL SUMMARY JUDGMENT

Plaintiff Patricia Grossman (“Grossman”), moves for Summary Judgment on
Count I of the Complaint pursuant to Federal Rule of Civil Procedure 56. This Court
should enter a judgment:

a, DECLARING that limiting the ability of Grossman to resign her union
membership to a window of time was unconstitutional because she did not provide
affirmative consent;

b. DECLARING that Grossman’s signing of the union card cannot
provide a basis for her affirmative consent to waive her First Amendment rights
because such authorization was based on the unconstitutional choice between paying
the union as a member or paying the union as a non-member;

C. DECLARING that the practice by Defendant David Lassner of
withholding union dues from Grossman’s paycheck was unconstitutional because

Grossman did not provide affirmative consent for her to do so;

469704
Case 1:18-cv-00493-DKW-RT Document 60 Filed 10/21/19 Page3of4 PagelD#: 368

d. ENJOINING David Lassner from collecting union dues from public
employees like Grossman who request to end their dues deduction prior to an opt-
out period delineated in a collective bargaining agreement;

e. ENJOINING Defendant Hawaii Government Employees Association
from collecting union dues from public employees like Grossman who request to
end their dues deduction prior to an opt-out period delineated in a collective
bargaining agreement;

f. Awarding DAMAGES against the Hawaii Government Employees
Association for all union dues collected from Grossman since the commencement of
her employment;

g. ENJOINING Attorney General Connors from enforcing Haw. Rev.
Stat. § 89-4(c) and any other provisions of Hawaii law that require public employees
to wait until a specified window of time to stop the deduction of union dues from
their paychecks; and

//
//
//
//
//
//

469704
Case 1:18-cv-00493-DKW-RT Document 60 Filed 10/21/19 Page4of4 PagelD #: 369

h. Awarding Grossman her costs and attorneys’ fees under 42 U.S.C. §
1988.
DATED: Honolulu, Hawaii, October 21, 2019.
Respectfully submitted,
DAMON KEY LEONG KUPCHAK HASTERT

/s/ Robert H. Thomas
ROBERT H. THOMAS

LIBERTY JUSTICE CENTER.

BRIAN K. KELSEY (Pro Hac Vice)
JEFFREY M. SCHWAB (Pro Hac Vice)
REILLY STEPHENS (Pro Hac Vice)

Attorneys for Plaintiff
PATRICIA GROSSMAN

469704
